PROVOSTY, J.
Plaintiff is a judgment creditor of the defendant Mrs'., Siess. The present suit is a rule taken by it on Mrs. Siess, individually and as tutrix of her children, and on the recorder of mortgages, to show cause why the amount of the legal mortgage of the minors on the property of their said tutrix, resulting from the recordation of an abstract of the inventory of the succession of the father of Said minors, should not be reduced, for the alleged reason that the amount of said inventory was fraudulently inflated for the purpose of shielding the property of said Mrs. Siess, mother and tutrix of said minors, from the pursuit of her creditors.
The legal mortgage in favor of minors upon the property of their tutor does not represent an actual indebtedness, but serves merely to secure faithfulness in the administration of the tutorship; and this court has expressly held that it “can be removed by nothing short of a special mortgage.” Life Ass’n v. Hall, 33 La. Ann. 49. Reduction would be pro tanto, a removal, and, as such, falls squarely under that decision.
Judgment affirmed.
SOMMERYILLE, J., takes no part.